UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

ROGER M. SINGLETARY,                                )
                                                    )
                 Petitioner,                        )
                                                    )
        v.                                          )        Civil Action No. 16-2534 (TSC)
                                                    )
                                                    )
MD CIRCUIT COURT, et al.,                           )
                                                    )
                  Respondents.                      )


                                      MEMORANDUM OPINION

        This matter is before the Court on the petitioner’s Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus by a Person In State Custody. The petitioner identifies four purported

respondents: “MD Circuit Court,” “MD Federal District Court,” “MD Bankruptcy Court,” and

“VA Claim ID #s1943.” Pet., ECF No. 1 at 1 (page numbers designated by ECF). Based on the

Court’s review of the petition and its many unnumbered exhibits, it appears that the petitioner

has initiated bankruptcy proceedings in the United States Bankruptcy Court for the District of

Maryland, has initiated civil proceedings in the United States District Court for the District of

Maryland, has faced foreclosure proceedings with respect to properties located in Prince

George’s County, Maryland, and has sought medical care from the Department of Veterans

Affairs based on his prior military service. 1 The petitioner demands “an email address to

forward the court a full 193 page of the 198 month UCMJ 138 and continued hardship from the

[] confinement [] JUDGEMENT, contact petitioner at EMAIL: tri7e@ yahoo.com,” and the

relief “described but not limited to page 6 of the ‘government settlement agreement.’” Id., ECF


1
  The petitioner retired on March 29, 2007. See Pet., Ex. (Certificate of Retirement), ECF No. 1 at 29 (page
numbers designated by ECF); see id., Ex. (Certificate of Release or Discharge from Active Duty), ECF No. 1 at 30-
31.

                                                        1
No. 1 at 15. The settlement agreement to which the petitioner refers, see id., ECF No. 1 at 32-36,

appears to have been proposed – but not executed – in connection with a prior habeas action, see

Singletary v. Rose, No. 14cv0527 (D.D.C. Dec. 5, 2005) (denying petition for lack of personal

jurisdiction over proper respondent). Page 6 of the settlement agreement appears to be the

petitioner’s handwritten demand for: return to active duty, reinstatement of his security

clearance, military medical retirement at the rank of a Master Sergeant, payment of his attorney

fees, a VA home loan sufficient to cover his outstanding mortgages, an award of $550,000 for

pain and suffering, and removal of any negative information his military records. See Pet., ECF

No. 1 at 37.

        “[T]he essence of habeas corpus is an attack by a person in custody upon the legality of

that custody, and . . . the traditional function of the writ is to secure release from illegal custody.”

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). Accordingly, “a district court shall entertain an

application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment

of a State court only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C § 2254. It does not appear that the petitioner is in

custody. Neither the allegations set forth in his petition nor requested relief are within the

province of habeas. The Court will deny the petition and dismiss this action. A separate Order

accompanies this Memorandum Opinion.




                                                        /s/
DATE: January 12, 2017                                  TANYA S. CHUTKAN
                                                        United States District Judge




                                                   2